Citation Nr: 1423202	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

On VA audiology examinations in March 2010, June 2012, and February 2014, the Veteran exhibited, at most, Level II hearing in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013).







Veterans Claims Assistance Act of 2000 (VCAA)

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional VCAA notice is not required.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 


Rating Factors

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows). 

The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect in Table VII. 38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz  are 55 decibels or greater or when the puretone threshold at 1000 Hertz  is 30 decibels or less, and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 




Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Analysis

In a rating decision in April 2010, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The Veteran appealed the rating.

On VA examination in March 2010, the Veteran complained of difficulty understanding speech.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 15, 35, 70, and 70, respectively, in the RIGHT ear; and 20, 45, 70, and 65, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 48, and the puretone threshold average in the LEFT ear was 50.  The speech discrimination score was 84 percent in the RIGHT ear and 80 percent in the LEFT ear.

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT and Level IV for the LEFT ear.  Entering the resulting bilateral numeric designation of Level II for the RIGHT and Level IV for the LEFT ear to Table VII yields a noncompensable disability rating under Diagnostic Code 6100.

On VA examination in June 2012, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 15, 40, 65, and 60, respectively, in the RIGHT ear; and 15, 50, 65, and 65, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 45, and the puretone threshold average in the LEFT ear was 49.  The speech discrimination score was 96 percent in the RIGHT ear and 94 percent in the LEFT ear.




Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT and Level I for the LEFT ear.  Entering the resulting bilateral numeric designation of Level I for the RIGHT and Level I for the LEFT ear to Table VII yields a noncompensable disability rating under Diagnostic Code 6100.

In March 2013, the Veteran testified that his bilateral hearing loss interferes with his employment prospects and that he experiences difficulties understanding conversational speech.  The Veteran stated that he does not bid for jobs that involve a lot of heavy machinery because it would be too bothersome.  Additionally, the Veteran testified that although the VA provided hearing aids, he does not use the hearing aids because they irritate his ears. 

On VA examination in February 2014, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 45, 65, and 70, respectively, in the RIGHT ear; and 15, 50, 70, and 65, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 50, and the puretone threshold average in the LEFT ear was 50.  The speech discrimination score was 88 percent in the RIGHT ear and 90 percent in the LEFT ear.

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT and Level II for the LEFT ear.  Entering the resulting bilateral numeric designation of Level II for the RIGHT and Level II for the left ear to Table VII yields a noncompensable disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment has not been shown under 38 C.F.R. § 4.86 at any time during the appeal period.




On the basis of the VA audiograms, hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate. 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).




Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran is currently employed as a plumber.  Although the Veteran testified that his hearing loss interferes with his ability to understand speech in occupational settings, he has not raised a claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


